42 A.3d 886 (2012)
210 N.J. 214
In the Matter of Stuart W. JAY, an Attorney at Law (Attorney No. XXXXXXXXX).
D-80 September Term 2011, 070189
Supreme Court of New Jersey.
May 24, 2012.

ORDER
The matter having been duly presented to the Court by the Disciplinary Review Board pursuant to Rule 1:20-10(b), on the granting of a motion for discipline by consent (DRB 11-424) of STUART W. JAY of WOODBURY, who was admitted to the bar of this State in 1987;
And the Office of Attorney Ethics and respondent having signed a stipulation of discipline by consent in which it was agreed that respondent violated RPC 5.5(a)(1) (practicing law while ineligible);
And the parties having agreed that respondent's conduct violated RPC 5.5(a)(1), and that said conduct warrants a reprimand;
*887 And the Disciplinary Review Board having determined that a reprimand is the appropriate discipline for respondent's ethics violation and having granted the motion for discipline by consent;
And the Disciplinary Review Board having submitted the record of the proceedings to the Clerk of the Supreme Court for the entry of an order of discipline in accordance with Rule 1:20-16(e);
And good cause appearing;
It is ORDERED that STUART W. JAY is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.